DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 02/082021.
        Claims 1 and 13 have been amended.

        Claims 10 has been canceled.
       
       Claims 18-23 have been previously canceled.

        Claims 2-9, 11-12, 14-17 and 24-29 have been remained.
        Claims 1-9, 11-17 and 24-29 are currently pending in the application.
                                                  Specification Objection
2.   The title has been amended on 02/08//2021 and the specification objection filed on 08/10/08/2020 has been withdrawn.
                            Examiner’s Statement of Reasons for Allowance
3.     Claims 1-9, 11-17 and 24-29 are allowed.
4.     The following is an examiner’s statement of reasons or allowance
         Claims 1-9, 11-17 and 24-29 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 10/08/2020. 
                                                             Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/PHUC T DANG/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        

/